Exhibit 10.3
Third Supplemental Agreement to the
Factory Building Lease Agreement
This Third Supplemental Agreement to the Factory Building Lease Agreement (the
“Third Supplemental Agreement”) is entered into as of May 16, 2011 (“Effective
Date”) in the city of Shanghai, by and between SHANGHAI KAI HONG TECHNOLOGY CO.,
LTD. (hereinafter referred to as “DSH”) with its registered office at No.1 Lane
18 San Zhuang Road, Songjiang Export Processing Zone, Shanghai, P.R.China and
SHANGHAI YUAN HAO ELECTRONIC CO., LTD. (hereinafter referred to as “Yuan Hao”)
with its registered office at No.8 Lane 18 San Zhuang Road, Songjiang Export
Processing Zone, Shanghai, P.R.China. DSH and Yuan Hao are collectively referred
to as the “Parties” and individually as a “Party”.
RECITALS
WHEREAS, both Parties signed a Factory Building Lease Agreement on March 1, 2008
to temporary lease a factory building from Yuan Hao to temporary support and
expand DSH’s manufacturing operations until the completion of the DSH #2
Building;
WHEREAS, both Parties further signed a Supplemental Agreement to the Factory
Building Lease Agreement on September 1, 2008 to have Yuan Hao temporary provide
additional electricity to DSH;
WHEREAS, both Parties further signed a Second Supplemental Agreement to the
Factory Building Lease Agreement on August 19, 2009 to have Yuan Hao continue to
provide additional electricity to DSH for another two years;
WHEREAS, DSH continues to require Yuan Hao to provide additional electricity for
DSH’s DSH #1 Building and DSH #2 Building, and DSH cannot stop its planned
manufacturing operations within DSH #1 Building and DSH #2 Building;
WHEREAS, both Parties, based on relevant laws of the People’s Republic of China
and the city of Shanghai, now desire to enter into this Third Supplemental
Agreement with detail terms and conditions to continue to have Yuan Hao provide
additional electricity for DSH’s planned manufacturing operations within DSH #1
Building and DSH #2 Building (as defined in the Factory Building Lease
Agreement); and

- 1 -



--------------------------------------------------------------------------------



 



NOW THEREFORE, in consideration of the premises and of the mutual covenants
contained in this Third Supplemental Agreement, the Parties agree as follows:
1. Yuan Hao promises to continue to lease a 500 KVA power transformer (the
“Power Transformer”) to DSH to support DSH’s manufacturing operations that are
being carried out within DSH #1 Building and DSH #2 Building.
2. Both Parties agree that the lease period for the Power Transformer for the
supply of power is two (2) year and shall begin retroactively on May 16, 2011
until May 15, 2013 (the “Lease Period”).
3. Both Parties agree that the total cost for the Lease Period of the Power
Transformer for the supply of electricity shall be Renminbi (“RMB”) 310,905.00,
which included the five percent (5%) transaction tax (the “Total Lease Cost”).
The Total Lease Cost already included the management fee for the Power
Transformer and other related fees and expenses.
4. DSH shall pay the Total Lease Cost for the Lease Period of the Power
Transformer in RMB to a RMB bank account as designated by Yuan Hao on a date
designated by Yuan Hao.
5. If either Party terminates this Third Supplemental Agreement prior to the
expiration date of the Lease Period, the Party that terminates this Third
Supplemental Agreement shall pay damages to the other Party to compensate for
such Party’s actual financial losses. The amount of damages shall include, but
not be limited to, the reasonable profits, out-of-pocket costs, legal service
fees, Court fees, arbitration fees, accounting fees and removal or relocation
fees.
6. Yuan Hao hereby warrants that if for some special reason that Yuan Hao cannot
continue to fulfill its obligations under this Third Supplemental Agreement and
causes financial losses to DSH, Yuan Hao shall compensate DSH for DSH’s
financial losses. In case Yuan Hao mortgages the Power Transformer or related
equipments leased to DSH to a third party and the mortgage transaction causes
financial losses to DSH, Yuan Hao shall compensate DSH for DSH’s financial
losses.

- 2 -



--------------------------------------------------------------------------------



 



7. This Third Supplemental Agreement shall become effective after the legal
representatives or authorized representatives of both Parties affix their
signatures and company seals on this Third Supplemental Agreement.
8. The Third Supplemental Agreement is made and executed in Chinese and English,
both versions having equal validity except as prohibited by law.
9. In the event of any dispute, difference, controversy or claim arising out of
or related to this Third Supplemental Agreement, including, but not limited to,
any breach, termination or validity of this Third Supplemental Agreement (the
“Dispute”), both Parties shall resolve the Dispute based on Article 15 of the
Factory Building Lease Agreement. The provisions of this Article 9 shall be
separable from the other terms of the Third Supplemental Agreement. Neither the
terminated nor the invalidity of the Third Supplemental Agreement shall affect
the validity of the provisions of this Article 9.
10. The validity, interpretation and implementation of this Third Supplemental
Agreement and the settlement of Disputes shall be governed by relevant laws of
the People’s Republic of China and regulations that are officially promulgated
and publicly available.
11. Any amendment to this Third Supplemental Agreement shall be in writing and
duly signed by both Parties. Such amendment shall constitute a part of this
entire Third Supplemental Agreement. This Third Supplemental Agreement and any
amendment to this Third Supplemental Agreement shall constitute a part of the
Factory Building Lease Agreement. Both Parties acknowledge that they are aware
of their respective rights, obligations and liabilities and will perform their
obligations under this Third Supplemental Agreement in accordance with the
provisions of this Third Supplemental Agreement. If any Article or provision of
this Third Supplement Agreement is in conflict with any Article or provision of
the Factory Building Lease Agreement, the Article or provision of the Factory
Building Lease Agreement shall trump and replace any conflicting Article or
provision in this Third Supplemental Agreement.
12. Any notice or written communication requited or permitted by this Third
Supplemental Agreement shall be made in writing in Chinese and English and sent
by courier service. The date of receipt of a notice or communication shall be
deemed to be seven (7) days after the letter is deposited with the courier
service provided the

- 3 -



--------------------------------------------------------------------------------



 



deposit is evidenced by a confirmation receipt. All notice and communications
shall be sent to the appropriate address set forth below, until the same is
changed by notice given in writing to the other Party.
To: DSH
Address: No.1 Lane 18 San Zhuang Road, Songjiang Export Processing Zone,
Shanghai,
P.R.China
Attn.: Shanghai Kai Hong Technology Co., Ltd.
To: Yuan Hao
Address: No.8 Lane 18 San Zhuang Road, Songjiang Export Processing Zone,
Shanghai,
P.R.China
Attn.: Shanghai Yuan Hao Electronic Co., Ltd.
13. This Third Supplemental Agreement comprises the entire understanding between
the Parties with respect to its subject matters and supersedes any previous or
contemporaneous communications, representations, or agreements, whether oral or
written. For purposes of construction, this Third Supplemental Agreement will be
deemed to have been drafted by both Parties. No modification of this Third
Supplemental Agreement will be binding on either Party unless in writing and
signed by an authorized representative of each Party.

                      Shanghai Kai Hong Technology Co., Ltd.       Shanghai Yuan
Hao Electronic Co., Ltd.    
 
                   
By
  /s/ Justin Kong       By   /s/ Jian Ya Xing    
 
 
 
Authorized Representative          
 
Authorized Representative    
 
  Date:           Date:    

- 4 -